Citation Nr: 1029721	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-21 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability (TDIU) prior to August 27, 2009.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1970.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) from an August 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.

During the pendency of the appeal, a 100 percent schedular rating 
was assigned for service-connected posttraumatic stress disorder, 
effective from August 27, 2009.

In March 2010 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

In April 2010 VA received a letter form the Veteran's VA 
psychiatrist discussing matters relevant to the Veteran's PTSD 
and psychiatric problems.  This evidence was not accompanied by a 
waiver of consideration by the agency of original jurisdiction 
(AOJ).  However, as the letter deals with the Veteran's current 
psychiatric conditions, the letter is not relevant to the claim 
for a TDIU prior to August 27, 2009.


FINDINGS OF FACT

1.  The record does not reflect that VA received a formal or an 
informal claim of entitlement to TDIU prior to December 18, 2007.

2.  The evidence demonstrates that it was factually ascertainable 
that the Veteran was unemployable as a result of service-
connected disability, in conjunction with his education and 
occupational experience, at least one year prior to December 18, 
2007.


CONCLUSION OF LAW

The criteria for an award of a total rating based on individual 
unemployability due to service-connected disability, from 
December 18, 2006 through August 26, 2009, have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in March 2008 and July 2009 the Veteran 
was informed of the evidence and information necessary to 
substantiate the claim, the information required of the appellant 
to enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that should 
be submitted if there was no desire for VA to obtain such 
evidence.  In the March 2008 letter, the Veteran received notice 
regarding the assignment of a disability rating and/or effective 
date in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was not completed prior to the initial AOJ 
adjudication of the claim.  Pelegrini.  However, the Veteran is 
not prejudiced by this notice defect as the claim was 
readjudicated thereafter in a Supplemental Statement of the Case 
determination in January 2010.

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are private and VA records, and the Veteran's 
records from the Social Security Administration (SSA).  The 
Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claim.

A July 2006 RO decision granted the Veteran service connection 
for PTSD and assigned a rating of 50 percent, effective January 
27, 2006.  Following a January 2007 claim for increase, an August 
2007 RO decision continued the 50 percent rating for the 
Veteran's PTSD.  Following receipt of the Veteran's notice of 
disagreement, a December 2007 RO Decision Review Officer's 
decision awarded the Veteran a 70 percent rating for PTSD, 
effective January 25, 2007.  In a VA Form 21-4138 received 5 days 
following the December 12, 2007 RO decision, the Veteran 
indicated that he was satisfied with the 70 percent rating and 
was withdrawing his PTSD increased rating claim.

The Veteran filed a formal claim for TDIU which was received on 
December 18, 2007.

An August 2008 RO decision denied entitlement to TDIU.  During 
the pendency of the Veteran's appeal of the denial of entitlement 
to TDIU, and after receipt of the Veteran's June 2009 PTSD 
increased rating claim (the Veteran's June 2009 VA Form 9), a 
January 2010 RO decision granted the Veteran a 100 percent rating 
for service-connected PTSD, effective August 27, 2009.  In a 
January 2010 supplemental statement of the case the RO denied (as 
being moot) a TDIU from August 27, 2009 and specifically denied 
entitlement to a TDIU prior to August 27, 2009.

In addition to PTSD, the Veteran's is also service connected for 
diabetes mellitus (rated 10 percent disabling, effective February 
4, 2008) and a left arm shrapnel scar (rated noncompensable, 
effective September 26, 2007).  The Veteran's combined evaluation 
of compensation is 50 percent from January 27, 2006, 70 percent, 
from January 25, 2007, and 100 percent, from August 27, 2009.

The record reflects that the Social Security Administration (SSA) 
found the Veteran to be too disabled to work, beginning in July 
2005, due to nonservice-connected disability of osteoarthritis 
and chronic pulmonary insufficiency.

The Veteran seeks entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU) prior to 
August 27, 2009.  At his March 2010 Board hearing (March 2010 
Board hearing transcript, page 7) the Veteran indicated that he 
last worked full-time in December 2005.

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  TDIU may be assigned where the schedular 
rating is less than total when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, this 
disability shall be ratable at 60 percent or more and that, if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  For purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system such 
as the digestive system will be considered one disability.  38 
C.F.R. § 4.16(a).  If the above percentages are not met, the 
veteran's claim may still be referred to the Director, 
Compensation and Pension Service for an extraschedular rating, 
when the evidence of record shows that veteran is "unable to 
secure and follow a substantially gainful occupation by reason of 
service- connected disabilities."  38 C.F.R. § 4.16(b).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective 
date for an increased rating for disability compensation will be 
the earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received within 
1 year from such date; otherwise, the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

VA recognizes formal and informal claims.  A formal claim is one 
that has been filed in the form prescribed by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for one or 
more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 
(2002); see 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim 
must be written, and it must identify the benefit being sought.  
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999).

In this case, the Veteran filed a formal claim for TDIU benefits 
which was received by VA on December 18, 2007.  There is no 
document of record prior to that date that may be reasonably 
construed as a claim for TDIU benefits.  38 C.F.R. §§ 3.151(a), 
3.155(a).  Therefore, the date of receipt of the Veteran's 
current claim for TDIU is December 18, 2007.  Under 38 C.F.R. § 
3.400(0)(2), it is necessary to determine whether, sometime 
between December 18, 2006, and December 18, 2007, the Veteran's 
inability to follow a substantially gainful occupation due to 
service-connected disability became factually ascertainable.

A total rating based on individual unemployability (TDIU) due to 
service-connected disability may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 40 
percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the aforementioned 
percentage requirements, a total rating may nonetheless be 
assigned upon a showing that the individual is unable to obtain 
or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reviewing the evidence for the one year period prior to 
receipt of the Veteran's TDIU claim on December 18, 2007, it is 
factually ascertainable that the Veteran was unable to obtain or 
maintain substantially gainful employment due to service-
connected PTSD disability as reflected in a VA psychiatric 
examination dated June 23, 2006, as well as in VA records dated 
October 27, 2006 and December 27, 2006.  The June 23, 2006, 
October 27, 2006, and December 27, 2006 VA records all contained 
opinions from VA examiners essentially stating that the Veteran's 
PTSD precluded the Veteran from obtaining or maintaining 
substantially gainful employment.  Based on the foregoing, the 
Board finds that the Veteran is entitled to a total rating for 
compensation purposes based on individual unemployability (TDIU), 
effective  December 18, 2006.

The Board acknowledges that effective December 18, 2006, the 
Veteran did not have a single service-connected disability 
ratable at 60 percent or more, or at least one disability ratable 
at 40 percent or more, to bring the combined rating to 70 percent 
or more (the Veteran's combined disability rating effective 
December 18, 2006 was 50 percent), thus he did not satisfy the 
percentage rating standards for individual unemployability 
benefits on December 18, 2006.  However, in such instances, the 
question then becomes whether the Veteran's service-connected 
disabilities preclude him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience.  In this decision the Board has determined, based on 
statements from VA medical professionals, that the Veteran's PTSD 
precludes the Veteran from obtaining or maintaining substantially 
gainful employment consistent with his education of two years of 
college, and occupational experience as a Chief of Police.

As for SSA records, the Board again notes that the record 
reflects that the SSA has found the Veteran to be too disabled to 
work, beginning in July 2005.  The SSA's finding of 
unemployability was due to nonservice-connected disability and is 
not relevant to this claim.

The Board notes in passing that the Veteran could be entitled to 
a total rating earlier than December 18, 2006, by virtue of 
obtaining an earlier effective date for his 100 percent rating 
for PTSD.  The Board notes, however, that the rating decision 
that granted the 100 percent rating for PTSD arose from a claim 
received on June 16, 2009.  Even were the evidence to show that a 
100 percent rating for PTSD was warranted one year prior to the 
June 16, 2009 increased rating claim, it would be of no use to 
the Veteran in this claim, as the Board has determined that a 
TDIU is warranted, effective December 18, 2006.  Moreover, the 
Board notes that the December 2007 RO decision that increased the 
rating for the Veteran's PTSD to 70 percent disabling is final 
and precludes a total schedular rating for PTSD prior to that 
assigned for TDIU in this decision.

In sum, the date of the Veteran's TDIU claim was December 18, 
2007.  The date upon which it is first factually ascertainable 
that entitlement to a TDIU arose is at least one year prior to 
December 18, 2007, and, as such, an effective date of December 
18, 2006 for TDIU is warranted.


ORDER

Entitlement to a TDIU from December 8, 2006 through August 26, 
2009 is granted, subject to the regulations applicable to the 
payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


